Case 4:18-cv-12751-MFL-APP ECF No. 21 filed 07/23/20     PageID.117   Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

LAKAIYA HARRIS,
                                                  CASE NO. 18-CV-12751
            Plaintiff,
                                                  HON. MATTHEW F. LEITMAN
v.                                                MAG. ANTHONY P. PATTI


PERFECTING CHURCH d/b/a Perfecting
Church Corporation and MARVIN L.
WINANS,
            Defendants.
                                                                                /
Steven John Moser                          Reginald Turner (P40543)
MOSER LAW FIRM, P.C.                       Robert N. Dare (P79207)
Attorneys for Plaintiff                    CLARK HILL PLC
3 School Street                            Attorneys for Defendants
Suite 207B                                 500 Woodward Avenue, Suite 3500
Glen Cove, New York 11542                  Detroit, Michigan 48226
Phone: (516) 671-1150                      (313) 965-8356
smoser@moseremploymentlaw.com              rturner@clarkhill.com
                                           rdare@clarkhill.com

Jack W. Schulz (P78078)
SCHULTZ GOTHAM PLC
Attorney for Plaintiff
PO Box 44855
Detroit, MI 48244
(313) 652-1906
jackwschulz@gmail.com
                                                                         /
         STIPULATED REQUEST FOR SETTLEMENT CONFERENCE


ClarkHill\27656\340547\260260393.v1
Case 4:18-cv-12751-MFL-APP ECF No. 21 filed 07/23/20          PageID.118    Page 2 of 2




        Discovery in this matter ended on April 10, 2020. No dispositive motions

were filed. With pretrial disclosures, motions in limine, a joint final pretrial order,

and trial dates all set to occur within the next 12 weeks, the parties respectfully

request that the Court order and conduct a settlement conference before August 14,

2020.

Stipulated and Agreed to by:

By: s/Steven Moser (with permission)            By: s/Robert N. Dare
Steven John Moser                               Reginald Turner (P40543)
MOSER LAW FIRM, P.C.                            Robert N. Dare (P79207)
Attorneys for Plaintiff                         CLARK HILL PLC
3 School Street                                 Attorneys for Defendants
Suite 207B                                      500 Woodward Avenue, Suite 3500
Glen Cove, New York 11542                       Detroit, Michigan 48226
Phone: (516) 671-1150                           (313) 965-8356
smoser@moseremploymentlaw.com                   rturner@clarkhill.com
                                                rdare@clarkhill.com
Dated: July 23, 2020




                                  CERTIFICATE OF SERVICE
       I hereby certify that on July 23, 2020 I electronically filed the foregoing paper
with the Clerk of the Court using the ECF System which will send notification of
such filing to all attorneys of record in this matter.
                                                s/Robert N. Dare
                                                Robert N. Dare (P79207)




                                            2
ClarkHill\27656\340547\260260393.v1
